DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 14, 17, 21 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
Claim(s) 14-19, 21, 23-29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti et al (US 2017/0226320).
Claim(s) 14-19, 21, 23-29: Mariotti teaches bitumen pellets comprising bitumen and a compound of formula (II), 
    PNG
    media_image1.png
    17
    240
    media_image1.png
    Greyscale
, X can be a linear saturated hydrocarbon based chain having 1-22 carbon atoms, m and n are 0 or 1, R and R’ are hydrocarbon based chain having 1-22 carbon atoms (claims). The pellets comprise 0.1-5 wt% of formula (II) compound, and more than 90wt% of bitumen (examples).  
Mariotti et al. does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claim 33: It is noted that “is a surface dressing, a hot surfacing mix….” are all intended use limitations. The composition is capable of being used as claimed.  
Double Patenting
Claims 14-19, 21, 23-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,242,287. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘287 claims a composition of bitumen and a compound of formula (II).
Claims 14-19, 21, 23-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-8 of U.S. Patent No.10,683,422. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘422 claims a composition of bitumen and a compound of formula (II).
Claims 14-19, 21, 23-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 ,4, of U.S. Patent No.11,021,397. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘397 claims a composition of bitumen and a compound of formula (II).
Claims 14-19, 21, 23-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-8, 11 of U.S. Patent No.10,131,788. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘788 claims a composition of bitumen and a compound of formula (I).
Claims 14-19, 21, 23-29, 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-29 of copending Application No. 17/270,374. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘374 claims a composition of bitumen and a compound of formula (I) or (II).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-19, 21, 23-29, 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-30 of copending Application No. 17/270,351. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘351 claims a composition of bitumen and a compound of formula (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments and affidavit filed on 8/1/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Mariotti fails to teach Rc being saturated linear aliphatic hydrocarbon, case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982);  In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains a specific amount of additive as compared to a general disclosure in claim, and the inventive data only contains a specific additive compound as compared to the claimed formula. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983). Case law holds that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (i.e., scope).  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980),  MPEP 716.02(d).  Case law holds that  evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds.  In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763